DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claim 5, 12, 13, and 19 have been cancelled. Claims 1-4, 6-11, 14-18, and 20-23 are currently pending in this application.
Allowable Subject Matter
Claims 6, 14, and 20 are allowed.
Response to Arguments
Applicant's arguments filed 05/26/2022 have been fully considered but they are not persuasive. 
	On pages 11-12 of the Applicant’s Remarks, the Applicant argues the amended limitations of claim 1 which includes previous limitations from claim 6.
	However, the Examiner respectfully disagrees with the Applicant’s Remarks. The claim limitation states, “determining a second interactive information display area corresponding to the first camera position according to the first interactive information display area, the second interactive information display area including a first sub-area that is coplanar to the first interactive information display area and encompasses the first interactive information display area;” (emphasis added). Suzuki discloses that two display ranges are coplanar with each other but Suzuki fails to explicitly disclose, “the second interactive information display area including a first sub-area that is coplanar to the first interactive information display area and encompasses the first interactive information display area.”
	However, Valdivia discloses a virtual space in the virtual room [See Valdivia, Fig. 37A and 37B] that includes a virtual sign that may display comments or reactions as they occur [See Valdivia, 0203]. Further, the virtual sign may be displayed on or near an interactive surface in the virtual room wherein the reactions of the users can be displayed on or near the interactive surface [See Valdivia, 0203]. 

    PNG
    media_image1.png
    392
    484
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    365
    514
    media_image2.png
    Greyscale

According to Fig. 37A and 37B, the bold surfaces (highlighted) are shown to be in front plane of the background (dashed lines in the virtual room). One of ordinary skill in the art would have found it obvious that the the bold surfaces are the display area which is the sub-area containing the comments and reactions, which are located on the interactive surfaces.
Therefore, Valdivia discloses a second interactive display area (the entire frame of the virtual room which contains bold outlined sections), a first interactive display area (comments section area on virtual sign) that is coplanar with the first sub-area (the entire frame of the virtual room which contains bold outlined sections). Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would modify the teachings of Suzuki with the at least the teachings of Valdivia to find the claimed limitations obvious.
	On page 12 of the Applicant’s Remarks, the Applicant argues that the dependent claims 2, 3, and 21-23 are allowable based on their dependency to independent claim 1.
	However, the Examiner respectfully disagrees with the Applicant’s Remarks due to the current rejection of independent claim 1. Please see the remarks above regarding independent claim 1 and the rejection of independent claim 1 below.
	On pages 12-13 of the Applicant’s Remarks, the Applicant argues that the independent claim 8 is allowable due to the reasons similar to independent claim 1.
	However, the Examiner respectfully disagrees with the Applicant’s Remarks due to the current rejection of independent claim 1. Please see the remarks above regarding independent claim 1 and the rejection of independent claim 1 below.
On page 13 of the Applicant’s Remarks, the Applicant argues that the dependent claims 9 and 10 are allowable based on their dependency to independent claim 8.
	However, the Examiner respectfully disagrees with the Applicant’s Remarks due to the current rejection of independent claim 8. Please see the remarks above regarding independent claims 1 and 8 and the rejection of independent claims 1 and 8 below.
	On pages 13-14 of the Applicant’s Remarks, the Applicant argues that the dependent claims 16 and 17 are allowable based on their dependency to claim 15.
However, the Examiner respectfully disagrees with the Applicant’s Remarks due to the current rejection of claim 15. Please see the remarks above regarding independent claims 1 and 8 and the rejection of dependent claim 15 below.
On page 14 of the Applicant’s Remarks, the Applicant argues that the dependent claims 4, 11, and 18 are allowable based on their dependency to independent claims 1, 8, and 15.
	However, the Examiner respectfully disagrees with the Applicant’s Remarks due to the current rejection of independent claims 1, 8, and 15. Please see the remarks above regarding independent claims 1, 8, and 15 and the rejection of independent claims 1, 8, and 15 below.
On pages 14-15 of the Applicant’s Remarks, the Applicant argues that the dependent claims 6, 7, 13, 14, and 20 are allowable based on their dependency to independent claims 1, 8, and 15.
	However, the Examiner respectfully disagrees with the Applicant’s Remarks due to the current rejection of independent claims 1, 8, and 15. Please see the remarks above regarding independent claims 1, 8, and 15 and the rejection of independent claims 1, 8, and 15 below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-10, 15-17, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki [US 2013/0322845 A1] in view of Wang [US 2018/0376121 A1] in further view of Qu et al. (Hereafter, “Qu”) [US 2018/0124477 A1] in even further view of Valdivia et al. (Hereafter, “Valdivia”) [US 2018/0098059 A1].
In regards to claim 1, Suzuki discloses a method ([Title] Storage Medium Storing Information Processing Program, Information Processing Device, Information Processing System, and Panoramic Video Display Method) comprising: determining, by a terminal device, a first interactive information display area corresponding to a perspective of a first camera position of a three-dimensional panoramic video ([0008] The computer determines a display range of the panoramic video to be displayed on the display device based on an input made on a predetermined input device. [0112] FIG. 3 shows an example of a method for determining a display area in accordance with the attitude of the terminal device 2. In the present embodiment, as shown in FIG. 3, a three-dimensional model 21 is arranged in a virtual space, and a virtual camera 22 is arranged inside the three-dimensional model 21.); and displaying, on the terminal device, first interactive information in the first interactive information display area when playing an image associated with the perspective of the first camera position on the terminal device ([0008] The computer accepts an input of additional information for the panoramic video being displayed on the display device. The computer stores input information in a storage unit, the input information including the additional information and input range information with which it is possible to identify a display range when the additional information was accepted and/or a position within the display range. The computer outputs the additional information together with the panoramic video based on the input range information when the panoramic video is played with the additional information having been stored.),perspectives ([Fig. 27 and 0260] In other embodiments, while a panoramic video is played, the information processing device 3 may obtain range information representing a position specified by a user, and display, on a display device, an image representing a position on a panoramic image determined based on the range information together with the panoramic video. For example, when additional information is input on a certain position on the panoramic video on the terminal device 2, the additional information may be displayed at the position also on the monitor 4. FIG. 27 shows an example case where an image representing a position based on range information is displayed together with a panoramic image. In FIG. 27, it is assumed that an image 67 representing additional information has been input and displayed within the display range of the terminal device 2. Then, the information processing device 3 obtains range information representing the position at which the additional information has been input within the display range. Then, the information processing device 3 displays an image 68 representing the additional information at the position represented by the obtained range information in the display range displayed on the monitor 4. Thus, a user can check additional information that has been input on the terminal device 2 also on the monitor 4, allowing another user other than the user of the terminal device 2 to check the additional information. [0112] FIG. 3 shows an example of a method for determining a display area in accordance with the attitude of the terminal device 2. In the present embodiment, as shown in FIG. 3, a three-dimensional model 21 is arranged in a virtual space, and a virtual camera 22 is arranged inside the three-dimensional model 21.) 
Wang discloses determining, by a terminal device, a first interactive information display area corresponding to a perspective of a first camera position of the ([Fig. 4A] the panoramic image includes the icons I1-I4); and displaying, on the terminal device, first interactive information in the first interactive information display area when playing an image associated with the perspective of the first camera position on the terminal device [Fig. 4A], ([Fig. 4A and 4B] As can be seen in Fig. 4A and 4B, the user’s viewpoint (perspective) of the panoramic image has changed but the icons I1-I4 continue to be located in the same area of the display throughout the changing of the perspective of the panoramic image.), 
Qu discloses a method ([Title] Providing Interactive Elements with a Live Video Presentation) comprising: determining, by a terminal device, a first interactive information display area corresponding to a perspective of a first camera position of the ([Fig. 3A-3B and 0084] Additionally, the live video stream GUI 304 includes an engagement display 314. For example, in one or more embodiments, the engagement display 314 includes one or more viewer comments 316a-316c, as well as viewer like indicators 318a-318c.); displaying, on the terminal device, first interactive information in the first interactive information display area when playing an image associated with the perspective of the first camera position on the terminal device [Fig. 3A-3B], the first interactive information including user inputs provided by at least one user watching the ([0084] Additionally, the live video stream GUI 304 includes an engagement display 314. For example, in one or more embodiments, the engagement display 314 includes one or more viewer comments 316a-316c, as well as viewer like indicators 318a-318c. As mentioned above, in at least one embodiment, the call-to-action system 100 can trigger a call to action in response to a predetermined number of viewer comments and/or likes being submitted to the social networking system 112 in association with the live video stream. Accordingly, the social networking system 112 can include these elements in the live video stream GUI 304 such that a viewer can have a better sense of how other viewers are engaging with the live video stream. [0085] Furthermore, and as illustrated in FIG. 3A, the live video stream GUI 304 includes a comment text box 320 and a like control 322. Utilizing the comment text box 320 and the like control 322, a viewer associated with the viewer client device 300 can submit comments and likes in association with the live video stream. In at least one embodiment, the viewer submits comments and/or likes in response to a prompt from the broadcaster indicating that a call to action will be triggered by additional comments and/or likes being submitted by the viewers of the live video stream.), determining a second interactive information display area corresponding to the first camera position according to the first interactive information display area ([Fig. 3A-3B] reaction stream 308 overlaid on the live video stream display 306 above the engagement display 314), ([0081] In at least one embodiment, the call-to-action system 100 also provides a reaction stream 308 overlaid on the live video stream display 306. For example, the reaction stream 308 causes reaction elements (e.g., hearts, thumbs up, emoticons, etc.) to appear to float across (e.g., from right to left) the live video stream display 306 to indicate the types of reactions viewers are having to the live video stream.).
Valdivia discloses a method ([Abstract] a method includes receiving first visual information associated with at least a portion of a 360-degree perspective) comprising: determining, by a terminal device, a first interactive information display area corresponding to a perspective of a first camera position of a three-dimensional panoramic video ([0005] Disclosed herein are a variety of different ways of rendering and interactive with a virtual (or augmented) reality environment. A virtual reality system may render a virtual environment, which may include a virtual space that is rendered for display to one or more users. The users may view and interact within this virtual space and the broader virtual environment through any suitable means. [0003] Virtual reality is a computer-generated simulation of an environment (e.g., a 3D environment) that users can interact with in a seemingly real or physical way.); displaying, on the terminal device, first interactive information in the first interactive information display area when playing an image associated with the perspective of the first camera position on the terminal device, the first interactive information including user inputs provided by at least one user watching the three-dimensional panoramic video via a network ([0203 and Fig. 37A] In particular embodiments, a virtual space may include a virtual sign (e.g., a banner element) that may present relevant notifications to users in the virtual space. As an example and not by way of limitation, the virtual sign may identify a user who just joined a meeting (e.g., in a virtual room) or started viewing a video that is being viewed by users in a virtual room. As another example and not by way of limitation, the virtual sign may display comments or reactions as they occur (e.g., in a video).); determining a second interactive information display area corresponding to the first camera position according to the first interactive information display area ([Fig. 37B and 0203] As another example and not by way of limitation, referencing FIG. 37B, the virtual sign may be displayed on or near an interactive surface in the virtual room (e.g., the virtual sign including the “heart” reaction 3740). Alternatively or additionally, relevant elements may appear from any suitable location. As an example and not by way of limitation, referencing FIG. 37A, the comment 3730 may simply appear within the virtual room when it becomes relevant (e.g., when it is posted). In particular embodiments, users in the virtual room may “pick up” or otherwise interact with the elements dropping out of a virtual sign. As an example and not by way of limitation, referencing FIG. 38, the user 3830 may pick up and show a particular element (e.g., the comment 3840).), the second interactive information display area including a first sub-area that is coplanar to the first interactive information display area and encompasses the first interactive information display area ([Fig. 37A and 37B] the bold surfaces (highlighted) are shown to be in front plane of the background, the bold surfaces are the display area which is the sub-area containing the comments and reactions, which are located on the interactive surfaces [0203] As another example and not by way of limitation, referencing FIG. 37B, the virtual sign may be displayed on or near an interactive surface in the virtual room (e.g., the virtual sign including the “heart” reaction 3740).); and displaying second interactive information in the second interactive information display area when playing the image, the second interactive information being generated based on the user inputs displayed on the first interactive information display area ([0203] As another example and not by way of limitation, referencing FIG. 37B, the virtual sign may be displayed on or near an interactive surface in the virtual room (e.g., the virtual sign including the “heart” reaction 3740). In particular embodiments, the virtual sign may resemble something like a jumbotron (e.g., above an interactive surface in a virtual room) or a revolving virtual sign (e.g., with text or other notification elements revolving around in a particular direction). The virtual sign may function like a stock ticker display (e.g., with text or other notification elements scrolling across it).), wherein the first interactive information remains displayed on the first interactive information display area corresponding to the perspective when a user views the three-dimensional panoramic video in other perspectives on the terminal device ([0010] Users viewing the content item may be able to see these reactions or comments and may also be able to submit their own reactions or comments. In particular embodiments, as a user is viewing a content item, the field of view may include “hints” or indications of already submitted reactions in the periphery (e.g., in the direction of the location of the submitted reactions)—this may act to direct the user to interesting areas in the content (e.g., locations liked by other users). [0106] In particular embodiments, the virtual space may be an augmented reality space in which virtual elements are overlaid on the real world. As an example and not by way of limitation, the virtual reality system may continuously capture images of the real world (e.g., using a camera on the headset of the user) and overlay virtual objects or avatars of other users on these images, such that a user may interact simultaneously with the real world and the virtual world.), the first interactive information display area and the second interactive information display area are three-dimensional areas ([0151] In particular embodiments, the virtual room may include an “interactive surface,” which may be a specific region in the virtual room having special properties. In particular embodiments, the interactive surface may resemble a table, desk, or other such surface that may be visible to all users in the virtual room. In particular embodiments, the interactive surface may afford users within the virtual room a means of sharing in certain interactive experiences. In particular embodiments, the interactive surface may be a means for users to share content with other users in the virtual room. The content that is being shared (e.g., a slide show, a video), may be two-dimensional or three-dimensional, and may be flat or non-flat content (e.g., spherical content, 360-degree content, 180-degree content). In the case of non-flat content, the users who are sharing in the experience may be immersed in the content together (e.g., for spherical content, everyone in the room may find themselves in a room surrounded by the spherical content and may see each other as avatars in the same room).), and the first interactive information display area and the second interactive information display area have different display priorities ([0203 and Fig. 37A-37B] the comments 3730 in the first area and the virtual sign 3740 in the second area display the relevant elements. [0204] In particular embodiments, there may be a large number of relevant notifications, in which case, the virtual reality system may determine a subset of the relevant notifications to display. This subset may be determined by scoring the relevant notifications based on any suitable factors (e.g., the affinity of the users in the virtual space for the information conveyed by a relevant notification, the affinity of the users in the virtual space to an author of a comment associated with a relevant notification, the affinity of the users in the virtual space to a user associated with a relevant notification, the number of reactions there are to a comment associated with a relevant notification), and selecting notifications having a score greater than a threshold score.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Suzuki with the icons being displayed on the panoramic image in the same location on the display area even when the user moves the viewpoint of the panoramic image to a different viewpoint (perspective) as taught by Wang in order to allow the user to view the panoramic image in an intuitive and speedy manner [See Wang]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Suzuki and Wang with the use of displaying user comments in a specific area of the live video and a reaction stream on the video based on user inputs as taught by Qu. The motivation behind this modification would have been to improve user inputs and reaction overlays onto a live video stream [See Qu]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Suzuki, Wang, and Qu with the rendering of a virtual space with three-dimensional 360-degree views for displaying and the different areas for displaying information in the virtual space as taught by Valdivia. The motivation behind this modification would have been to improve controls and interfaces for user interactions and experiences in a virtual reality environment [See Valdivia].

In regards to claim 2, the limitations of claim 1 have been addressed. Suzuki discloses wherein determining the first interactive information display area corresponding to the perspective of the first camera position of the three-dimensional panoramic video ([0008] The computer determines a display range of the panoramic video to be displayed on the display device based on an input made on a predetermined input device. [0112] FIG. 3 shows an example of a method for determining a display area in accordance with the attitude of the terminal device 2. In the present embodiment, as shown in FIG. 3, a three-dimensional model 21 is arranged in a virtual space, and a virtual camera 22 is arranged inside the three-dimensional model 21.) includes: determining a distance and an angle of the first interactive information display area relative to the perspective of the first camera position ([0102] The terminal device 2 includes an acceleration sensor 14 as an input unit. The acceleration sensor 14 detects the acceleration for a predetermined axis direction (although there are three axis directions in the present embodiment, there may be one or more axis) of the terminal device 2. The terminal device 2 includes a gyrosensor 15 as an input unit. The gyrosensor 15 detects the angular velocity with respect to the rotation about a predetermined axis direction (although there are three axis directions in the present embodiment, there may be one or more axis) of the terminal device 2. The acceleration sensor 14 and the gyrosensor 15 are sensors for detecting information used for calculating the attitude of the terminal device 2 (information with which the attitude can be calculated or estimated). Note that in other embodiments, the attitude of the terminal device 2 may be calculated by any method. For example, the attitude of the terminal device 2 may be calculated by using another sensor other than the sensor described above or by using a camera capable of capturing an image of the terminal device 2. [0105] The controller device 7 is any input device capable of communicating with the information processing device 3. The controller device 7 may include an input mechanism such as a button (key) and/or stick, or it may be a sensor capable of calculating (estimating) the position and/or the attitude of the controller device 7, such as an acceleration sensor and/or a gyrosensor. The controller device 7 transmits, to the information processing device 3, operation data representing an operation performed on the controller device 7. The information processing device 3 may perform the information processes described above based on operation data from the controller device 7.), so as to determine the first interactive information display area corresponding to the perspective of the first camera position ([0108] Herein, a panoramic image is an image of a wider viewing angle than the viewing angle of the image displayed on a display device. That is, basically, a partial area of a panoramic image is displayed on a display device (note however that where a plurality of display devices are used as in the present embodiment, the entirety of a panoramic image may be displayed on some display devices.). [0110] In FIG. 2, a panoramic image of a display range such that the viewing direction is the direction in which the viewpoint moves (the front direction) is displayed on the monitor 4.).
In regards to claim 3, the limitations of claim 1 have been addressed. Suzuki discloses wherein determining the first interactive information display area corresponding to the perspective of the first camera position of the three-dimensional panoramic video ([0008] The computer determines a display range of the panoramic video to be displayed on the display device based on an input made on a predetermined input device. [0112] FIG. 3 shows an example of a method for determining a display area in accordance with the attitude of the terminal device 2. In the present embodiment, as shown in FIG. 3, a three-dimensional model 21 is arranged in a virtual space, and a virtual camera 22 is arranged inside the three-dimensional model 21.) comprises: determining at least one candidate interactive information display area corresponding to the perspective of the first camera position ([0135] In the present embodiment, the information processing system 1 determines whether or not to output additional information using time information and input range information. Specifically, the information processing device 3 determines (a) whether the display range of the panoramic video being played satisfies a condition regarding a display range and/or a position identified by input range information, and (b) whether the timing of the panoramic video being played satisfies a condition regarding a playback time point identified by time information.); identifying an image of each candidate interactive information display area ([0136] FIG. 7 shows an example of a method for making a decision on a condition regarding input range information. As the decision regarding (a) above, the information processing device 3 may determine whether the current display range overlaps a comment input position (a position identified by input range information) (see FIG. 7). For example, where the input position is included in the current display range as shown in FIG. 7, it is determined that the condition (a) is satisfied. Thus, it is possible to determine whether the comment input position is being displayed on the terminal device 2.); and determining the first interactive information display area from the at least one candidate interactive information display area based on the identified image ([0139] As the decision regarding (b) above, it may be determined whether the current playback time point of the panoramic video is within a predetermined output period including the playback time point (input time point) identified by time information. [0140] If the decisions (a) and (b) are both affirmative, the information processing system 1 determines to output additional information together with a panoramic video. In the present embodiment, a comment (additional information) is output when the current display range includes the input position therein during an output period that includes the comment input time point therein.).

Claim 8 lists all the same elements of claim 1, but in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 8. Furthermore regarding claim 8, Suzuki discloses one or more processors ([0285] While it is assumed in the present embodiment that the processes of steps in the flow charts are performed by the CPU 5, the processes of some steps in the flow charts may be performed by a processor or a dedicated circuit other than the CPU 5.); memory ([0103 and Fig. 1] In the present embodiment, the information processing device 3 includes a CPU (control unit) 5 and a memory 6, and various functions of the information processing device 3 (information processes shown in FIGS. 30 to 33) are implemented as the CPU 5 executes a predetermined information processing program using the memory 6.).
Claim 9 lists all the same elements of claim 2, but in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 9.

Claim 10 lists all the same elements of claim 3, but in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 10.

Claim 15 lists all the same elements of claim 1, but in computer readable media form rather than method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 15. Furthermore regarding claim 15, Suzuki discloses one or more processors ([0285] While it is assumed in the present embodiment that the processes of steps in the flow charts are performed by the CPU 5, the processes of some steps in the flow charts may be performed by a processor or a dedicated circuit other than the CPU 5. [0103 and Fig. 1] In the present embodiment, the information processing device 3 includes a CPU (control unit) 5 and a memory 6, and various functions of the information processing device 3 (information processes shown in FIGS. 30 to 33) are implemented as the CPU 5 executes a predetermined information processing program using the memory 6.).

Claim 16 lists all the same elements of claim 2, but in computer readable media form rather than method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 16.
Claim 17 lists all the same elements of claim 3, but in computer readable media form rather than method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 17.

In regards to claim 21, the limitations of claim 1 have been addressed. Suzuki fails to explicitly disclose wherein the second interactive information includes additional user inputs provided by the at least one user.
Qu discloses wherein the second interactive information includes additional user inputs provided by the at least one user ([0081] In at least one embodiment, the call-to-action system 100 also provides a reaction stream 308 overlaid on the live video stream display 306. For example, the reaction stream 308 causes reaction elements (e.g., hearts, thumbs up, emoticons, etc.) to appear to float across (e.g., from right to left) the live video stream display 306 to indicate the types of reactions viewers are having to the live video stream.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Suzuki with the use of a reaction stream on the video based on user inputs as taught by Qu. The motivation behind this modification would have been to improve user inputs and reaction overlays onto a live video stream [See Qu].

In regards to claim 22, the limitations of claim 21 have been addressed. Suzuki fails to explicitly disclose wherein the additional user inputs include emoji icons provided by the at least one user.
Qu discloses wherein the additional user inputs include emoji icons provided by the at least one user ([0081] In at least one embodiment, the call-to-action system 100 also provides a reaction stream 308 overlaid on the live video stream display 306. For example, the reaction stream 308 causes reaction elements (e.g., hearts, thumbs up, emoticons, etc.) to appear to float across (e.g., from right to left) the live video stream display 306 to indicate the types of reactions viewers are having to the live video stream.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Suzuki with the use of a reaction stream on the video based on user inputs as taught by Qu. The motivation behind this modification would have been to improve user inputs and reaction overlays onto a live video stream [See Qu].

In regards to claim 23, the limitations of claim 21 have been addressed. Suzuki fails to explicitly disclose wherein the user inputs displayed in the first interactive information display area include at least one of user comments, user entering/leaving live broadcasts of the three-dimensional panoramic video, or reward information, and the additional user inputs include emoji icons generated based on the user inputs. Serial No.: 16/255,525-7-
Qu discloses wherein the user inputs displayed in the first interactive information display area include at least one of user comments ([Fig. 3A-3B and 0084-0085] the engagement display 314 includes one or more viewer comments 316a-316c), user entering/leaving live broadcasts of the panoramic video, or reward information, and the additional user inputs include emoji icons generated based on the user inputs ([0081] In at least one embodiment, the call-to-action system 100 also provides a reaction stream 308 overlaid on the live video stream display 306. For example, the reaction stream 308 causes reaction elements (e.g., hearts, thumbs up, emoticons, etc.) to appear to float across (e.g., from right to left) the live video stream display 306 to indicate the types of reactions viewers are having to the live video stream.). Serial No.: 16/255,525-7-

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Suzuki and Wang with the use of displaying user comments in a specific area of the live video and a reaction stream on the video based on user inputs as taught by Qu. The motivation behind this modification would have been to improve user inputs and reaction overlays onto a live video stream [See Qu].

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Wang in further view of Qu in even further view of Valdivia in even further view of Barnett et al. (Hereafter, “Barnett”) [US 2015/0234547 A1].
In regards to claim 4, the limitations of claim 1 have been addressed. Suzuki discloses wherein displaying the first interactive information in the first interactive information display corresponding to the perspective of the first camera position ([0008] The computer determines a display range of the panoramic video to be displayed on the display device based on an input made on a predetermined input device.) comprises: displaying a ([0234] FIG. 25 shows an example case where an auxiliary image is displayed together with a panoramic video. In FIG. 25, a map image 62 of the space represented by a panoramic video is displayed as an auxiliary image on the terminal device 2, together with a panoramic video 61 of the current display range. The map image 62 is an image representing a map of the space represented by the panoramic video 61 as viewed from above. The map image 62 includes a viewpoint image 63, for example. The viewpoint image 63 represents the position of the viewpoint on the map. That is, the viewpoint image 63 representing a camera is arranged at the position of the viewpoint on the map. Note that where the moving direction and the moving velocity of the viewpoint are known in advance, the position of the viewpoint on the map can be identified from the current playback time point (frame number).). 
Barnett discloses displaying a semi-transparent map layer in the first interactive information display area, and displaying the first interactive information on the semi-transparent map layer ([0004] The scene may be populated with portals corresponding to the one or more points of interest. For example, a first portal, corresponding to the first point of interest, may be populated within the scene (e.g., the first portal may have a relatively thin linear shape, such as a circle, having a semi-transparent perimeter that encompasses at least some of the first point of interest).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Suzuki with use of semi-transparent perimeters on the image as taught by Barnett in order for the point of interest for the user to be defined. The motivation behind this modification would have been to highlight a specific area on the image/map without occluding the map [See Barnett]. 

Claim 11 lists all the same elements of claim 4, but in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 11.

Claim 18 lists all the same elements of claim 4, but in computer readable media form rather than method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 18.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Wang in further view of Qu in even further view of Bilbrey et al. (Hereafter, “Bilbrey”) [US 2011/0164163 A1].
In regards to claim 7, the limitations of claim 1 have been addressed. Suzuki discloses wherein the second interactive information display area includes at least one second sub-area that is parallel to the first interactive information display area ([Fig. 8] the surface to the back of the camera 22 is parallel to the display range).
Bilbrey discloses wherein the second interactive information display area includes at least one second sub-area that is parallel to the first interactive information display area ([Fig. 1B] the comments on the balloon callouts 120 are parallel to the live video 104 [0022] The information layer can be overlaid on the perspective view and aligned without having to re-perform object recognition using data output from onboard motion sensors. For example, outputs from onboard gyros, magnetometers or other motion sensors can be used to determine current video camera view angles relative to a reference coordinate frame and then use the view angles to redraw the information layer over the perspective view such that annotations remain properly aligned with their respective objects. In the example shown, annotation 130 (the dashed line) has been relocated to surround memory cards 110 without re-performing manual or automatic object recognition. Using onboard sensors is advantageous in that a user can maneuver device around a collection of objects and have annotations appear without incurring delays associated with object recognition processing. Object recognition can be performed once on a collection of objects and the sensor data can be used to update annotations for the objects.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Suzuki with the parallel comment layers on the live video as taught by Bilbrey. The motivation behind this modification would have been to store and retrieve information layers to be overlaid on the live view and interacted with by a user [See Bilbrey].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482